Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.        This Office Action responds to the Amendment filed on 8/27/2021. Applicant's arguments filed with respect to the claims 1-5 and 12-16 have been fully considered but they are not persuasive. The rejection of the claims are maintained under prior art Kudo as cited below. Applicant’s remarks are addressed in the Response to Applicant’s Remarks section as cited below.
Claims 1-20 are pending.

Priority
3.	The examiner acknowledges the present application has a priority date of 1/03/2017 from a Korean application.
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claim(s) 1-5 and 12-16 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Kudo et al. (U.S. Pub. No. 2014/0225622 A1).
As per claim 1, Kudo discloses:
A voltage detection integrated circuit comprising: 
a voltage detection circuit electrically connected to a plurality of cells to detect a cell voltage of a corresponding one of the plurality of cells (See Figure 1, i.e. IC 300 & Para [0050], i.e. IC 300 that detect a voltage of each of the battery cells);
 a plurality of cell balancing switches configured to conduct or block a flow of a balancing current of a corresponding cell from among the plurality of cells (See Figure 5, i.e. BS 222, See Para [0077], i.e. balancing switch… turned on … balancing current); 
a temperature sensor configured to detect an internal temperature of the voltage detection integrated circuit (See Figure 5, i.e. thermistor 251… temp detect circuit 250 & Para [0090]-[0093], i.e. detect temperature within the cell controller…temperature of cell controller … is accurately measured); and 
a controller configured to differently select a number of cell balancing switches that are simultaneously turned on depending on the internal temperature from among the plurality of cell balancing switches, and to turn on the selected switches, comprising a cell balancing switch corresponding to a cell other than any cell that is currently subject to cell balancing from among the plurality of cells when the internal temperature is below a first threshold value 

As per claim 2, Kudo discloses all of the features of claim 1 discloses above wherein Kudo also discloses wherein the controller groups the plurality of cell balancing switches into a plurality of groups and alternately turns on the plurality of groups when the internal temperature is less than the first threshold value (See Para [0060], [0120], [0177], See Para [0190]-[0191], i.e. cell controller IC 300 is less than Ta<Tamax….approriately turn on… the plurality of balancing switches 2222, See Para [0209]-[[0259], i.e. performing duty control by simultaneously turning on and turning off three battery cells (cell 2, cell 6, and cell 11) ).

As per claim 3, Kudo discloses all of the features of claim 2 discloses above wherein Kudo also discloses wherein the controller controls turn-on times of the plurality of groups to be the same (See Para [0113], [0196], i.e. control duty ratio of the turn-on and turn-off of the balancing switch, See Para [0209]-[[0259], i.e. performing duty control by simultaneously turning on and turning off three 
battery cells (cell 2, cell 6, and cell 11) ).

As per claim 4, Kudo discloses all of the features of claim 1 discloses above wherein Kudo also discloses wherein the controller simultaneously turns on the plurality of cell balancing switches when the internal temperature is less than the first threshold value, and then gradually increases the number of cell balancing switches that are prior art switching until temperature reach desired value, the switch can be turn on and off to balance the temperature considered as the controller as cited above])).  

As per claim 5, Kudo discloses all of the features of claim 1 discloses above wherein Kudo also discloses wherein the voltage detection integrated circuit includes: a multiplexer configured to select one of the plurality of cells (See Figure 5, i.e. mux 210); a differential amplifier configured to amplify and output a voltage between opposite ends of the cell selected by the multiplexer (See Figure 5, i.e. amp 211); a reference voltage supply circuit configured to supply a reference voltage; and an analog digital converter configured to output a digital value corresponding to a cell voltage of the cell selected by the multiplexer based on the reference voltage (See Para [0075]-[0094], See Figure 5, i.e. input to amplifier 211), wherein the temperature sensor is disposed in contact with or adjacent to the reference voltage supply circuit (See Para [0075]-[0094], See Figure 5, i.e. temp detection 250, See Para [0090]-[0093], i.e. detect temperature within the cell controller…temperature of cell controller … is accurately measured).

As per claim 12, Kudo discloses:
A battery management system comprising: 
an integrated circuit configured to include a voltage detection circuit that is electrically connected to a plurality of cells to detect a cell voltage of a corresponding cell of the plurality of cells (See Figure 1, i.e. IC 300 & Para [0050], i.e. IC 300 that detect a voltage of each of the battery cells), 
a plurality of cell balancing switches that conduct or block a flow of a balancing current of a corresponding cell from among the plurality of cells (See Figure 5, i.e. BS 222, See Para [0077], i.e. balancing switch… turned on … balancing current), and
 a first temperature sensor (See Figure 5, i.e. thermistor 251… temp detect circuit 250 & Para [0090]-[0093], i.e. detect temperature within the cell controller…temperature of cell controller … is accurately measured); and 
a battery controller configured to differently select a number of cell balancing switches from among the plurality of cell balancing switches that are simultaneously turned on depending on an internal temperature of the integrated circuit detected through the first temperature sensor when the internal temperature is less than a threshold value, and to turn on the selected switches comprising a cell balancing switch corresponding to a cell other than any cell that currently subject to cell balancing from among the plurality of cells (See Para [0190]-[0191], i.e. cell controller IC 300 is less than Ta<Tamax….approriately turn on… the plurality of balancing switches 2222).  

As per claim 13, Kudo discloses all of the features of claim 12 discloses above wherein Kudo also discloseswherein the battery controller groups the plurality of cell balancing switches into a plurality of groups and alternately turns on the plurality of groups when the internal temperature is less than the threshold value  (See Para 

As per claim 14, Kudo discloses all of the features of claim 13 discloses above wherein Kudo also discloses wherein the battery controller controls turn-on times of the plurality of groups to be the same (See Para [0113], [0196], i.e. control duty ratio of the turn-on and turn-off of the balancing switch, See Para [0209]-[[0259], i.e. performing duty control by simultaneously turning on and turning off three 
battery cells (cell 2, cell 6, and cell 11) ).

As per claim 15, Kudo discloses all of the features of claim 12 discloses above wherein Kudo also discloses wherein the battery controller simultaneously turns on the plurality of cell balancing switches when the internal temperature is less than the threshold value, and then gradually increases the number of cell balancing switches that are turned off as the internal temperature rises (See Para [0190]-[0191], i.e. cell controller IC 300 is less than Ta<Tamax….approriately turn on… the plurality of balancing switches 2222 –[prior art switching until temperature reach desired value, the switch can be turn on and off to balance the temperature considered as the controller as cited above])).  

As per claim 16, Kudo discloses all of the features of claim 12 discloses above wherein Kudo also discloses a second temperature sensor configured to detect an ambient temperature of the integrated circuit  (See Figure 5, i.e. thermistor 251… temp . 

Allowable Subject Matter
7.	Claims 6-11 are allowed.
8.	Claims 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  
	With respect to claims 6-11: Applicant’s remarks (Page 8 of Response filed 8/27/2021 are persuasive.
With respect to claims 17-20: The prior art does not teach the limitations of claim 17, wherein claims 18-20 depend from claim 17.
	


Response to Applicant’s Remarks

10.	With respect to Applicant’s remarks, the following are addressed:

Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive. 
With respect to claims 1 and 12, Applicant’s remarks (pages 9-12), argues that the prior art does not “differently select a number of cell balancing switches from among the plurality of cell balancing switches that are simultaneously turned on depending on an internal temperature of the integrated circuit detected through the first temperature sensor when the internal temperature is less than a threshold value, and to turn on the selected switches comprising a cell balancing switch corresponding to a cell other than any cell that currently subject to cell balancing from among the plurality of cells”.
	With respect to Applicant’s remarks, prior art Kudo discloses the use of turn on and turn off switches to increase temperature of a controller.

    PNG
    media_image1.png
    451
    709
    media_image1.png
    Greyscale


	Kudo also discloses the use of the turn on and off switches in order to balance a battery voltage. However Kudo discloses the controller can perform the turn on and off 

	With respect to claims 4, Applicant’s remarks (Pages 10-11), argues that the prior art does not teach “wherein the controller simultaneously turns on the plurality of cell balancing switches when the internal temperature is less than the first threshold value, and then gradually increases the number of cell balancing switches that are turned off as the internal temperature rises”. 
	With respect to Applicant’s remarks, Kudo Para [0190] discloses that the temperature to be 40 degree or lower by turn on and off of switches. Because Kudo disclose that if temperature is above 40 degree, one can turn off switches in order to lower the temperature, which correspond to the gradually increases the number of cell balancing switches that are turned off as the internal temperature rises – therefore teaching the limitations of the claims as cited above.

	Because prior art have been shown to discloses the limitations of the claims as cited above, the rejection of the claims are maintained under prior art Kudo as cited above. This office action is Final.


Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NHA T NGUYEN/Primary Examiner, Art Unit 2851